Citation Nr: 1440747	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-22 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of service connection for a psychiatric disorder (claimed as depression and a nervous disorder), and if so, whether service connection is warranted, to include as secondary to service-connected endometriosis.  

2.  Entitlement to an increased disability rating greater than 30 percent for endometriosis, vaginal cuff with painful defecation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service from March 1989 to March 1992 in the United States Army.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A review of the Virtual VA paperless claims processing system reveals a May 2014 representative brief that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

Previously, the RO bifurcated the issues of new and material evidence to reopen service connection for a nervous disorder and service connection for depression.  In this regard, the Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).; Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  However, the instant case can be distinguished because when the RO previously issued a final decision in January 2002 denying service connection for a "nervous" disorder, the RO also considered VA treatment records dated in 2001 revealing diagnoses of depression and dysthymia.  In essence, the RO in its previous, final January 2002 rating decision adjudicated both service connection for a nervous disorder as well as service connection for depression.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required for a disorder, the focus of VA's analysis must be on whether the new evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether the evidence substantiates an element of the previously adjudicated matter).  Thus, a new and material evidence analysis should apply to both a nervous disorder and depression, as there was a previous, final adjudication for both disorders.     

The new and material evidence issue is reopened.  However, the service connection and increased rating issues are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDINGS OF FACT

1.  In a final January 2002 rating decision, the RO denied service connection for a nervous disorder.  The Veteran did not perfect an appeal of that rating decision, and did not submit new and material evidence within one year.   

2.  The evidence received after the January 2002 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision, which denied service connection for a nervous disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2013).   

2.  The evidence received subsequent to the January 2002 rating decision is new and material, such that the issue of service connection for an acquired psychiatric disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the new and material evidence issue is reopened, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this issue.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

In a previous January 2002 rating decision, the RO denied service connection for a nervous disorder.  Although the Veteran submitted a February 2002 notice of disagreement with that decision, she did not perfect her appeal of that claim by filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement), after the RO sent her a September 2003 statement of the case.  The Veteran submitted new evidence within one year, but it was not material; the evidence demonstrated current diagnoses, which were already of record.  Therefore, the January 2002 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2013).  In the final January 2002 rating decision, the RO denied service connection for a nervous disorder because the record did not reveal in-service symptoms or treatment for a nervous disorder, and there was no evidence that her depression was caused by service or was secondary to service-connected endometriosis.  See February 2002 NOD; July 2002 Veteran's statement; January 2009 claim to reopen; August 2011 VA Form 9.  

Here, the Board finds that new and material evidence has been received since the time of the final January 2002 rating decision.  See 38 C.F.R. § 3.156.  Specifically, the record contains a VA psychiatric consult dated in September 2010 that lists on Axis IV "chronic pain" from service-connected endometriosis as one of several factors affecting the Veteran's current Axis I diagnosis of depression.  See e.g., Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (stating that, in listing military experience as an Axis IV psychosocial stressor the examiner made a determination that the event was an etiologically significant psychosocial stressor contributing to the current condition, and this notation in Axis IV constituted positive evidence to support the Veteran's claim).  In short, this additional evidence, presumed credible, relates to an unestablished fact necessary to substantiate the psychiatric disorder claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied psychiatric disorder claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's psychiatric disorder claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder (claimed as a nervous disorder and depression), is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection and increased rating claims at issue. 

First, the AOJ must obtain a VA addendum opinion from the October 2009 VA psychological examiner.  The VA examiner provided an opinion that addressed whether the Veteran's current acquired psychiatric disorder was secondary to her service-connected endometriosis, but the opinion is not fully adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the examiner addressed the etiology of the Veteran's depressive disorder based on the causation facet of secondary service connection.  However, the opinion did not address the aggravation facet of the secondary service connection claim.  See 38 C.F.R. § 3.310(a), (b); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Therefore, the claims folder will be returned for an addendum opinion.  If the same VA psychological examiner is not available, another qualified VA clinician will provide the addendum opinion.  

Third, the Veteran was last provided a VA examination in connection with her service-connected endometriosis disability in August 2009, which was over five years ago.  She has stated that her disability has continued to worsen and that the August 2009 examiner did not provide a proper pelvic examination.  See August 2011 VA Form 9; May 2014 representative brief.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA gynecology examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected residuals of endometriosis, vaginal cuff with painful defecation.  

Third, the AOJ should attempt to secure any outstanding VA treatment records from the VA healthcare system in Gainesville, Florida, dated after May 2011. 

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records from the Gainesville, Florida, VA healthcare system dated from May 2011 to the present.  All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  After any additional records are associated with the claims file, secure a VA addendum opinion from the October 2009 VA psychological examiner.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is an examination necessary.  Access to the paper and electronic claims file must be made available to the examiner for review.  An explanation for all opinions expressed must be provided.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(a) For the Veteran's depressive and dysthymic disorders, provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or more probable) that any of these disorders are proximately due to or the result of the service-connected endometriosis disability.  

(b) For the Veteran's depressive and dysthymic disorders, provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or more probable) any of these disorders are chronically aggravated or worsened by the service-connected endometriosis disability, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of a psychiatric disorder by the Veteran's service-connected endometriosis disability, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

(c) The examiner must address both the causation and aggravation facets of secondary service connection.  

(d) In rendering the above opinions, the examiner must consider and address the following evidence: 

The Veteran contends that her service-connected endometriosis and associated surgeries in 1997 and 2000 caused the development of her current depressive symptoms.  She says pain and other symptomatology from her service-connected endometriosis have led to depression.  She also has maintained that even if her depression was in existence prior to her service-connected endometriosis and associated surgeries, her depression has been permanently worsened or aggravated by her service-connected endometriosis.  

Service treatment records dated from 1989 to 1992 reveal no complaints, treatment, or diagnosis for a psychiatric disorder.  Post-service, three years after separation, in May 1995, the Veteran was hospitalized at Darnell Army Community Hospital after a suicide attempt.  She was diagnosed with an acute stress disorder and an adjustment disorder.  Several factors including family difficulties, financial issues, and a lack of employment were cited as reasons for her suicide attempt and psychiatric symptoms.  VA records dated from 2001 to 2003 noted a history of depression since the mid-1990s.  The diagnoses were PTSD, depression, and dysthymia as the result of emotional and physical abuse during childhood and as a result of abuse from her ex-spouse.  An October 2009 VA examiner assessed that the current major depressive disorder and dysthymic disorder were not caused by her endometriosis, status post hysterectomy.  The examiner noted a history of depression prior to the Veteran's 1997 and 2000 surgeries, a history of childhood abuse and neglect that "predisposed" her to depression, and that her ex-husband also abused her.  Finally, a VA psychiatric consult dated in September 2010 lists on Axis IV "chronic pain" as one of several factors affecting the Veteran's current Axis I diagnosis of depression.  

3.  After any additional records are associated with the claims file, secure a VA gynecology examination to ascertain the current severity and manifestations of the Veteran's service-connected endometriosis.  Access to the paper and electronic claims file must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The rationale for all opinions expressed must be provided.  

The examiner should address whether the Veteran's service-connected endometriosis with post-service surgeries (a hysterectomy and a salpingo-oophorectomy) has resulted in lesions involving the bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, or bowel or bladder symptoms.

The examiner should also include a statement as the effect of the Veteran's service-connected endometriosis on her occupational functioning and daily activities.  

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Thereafter, the consider all of the evidence of record and readjudicate the secondary service connection issue for an acquired psychiatric disorder and an increased rating for endometriosis.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and her representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


